Citation Nr: 0632988	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, in which the RO denied service 
connection for post-traumatic stress disorder (PTSD).  The 
appellant, who had initial active duty for training from 
January 1988 to June 1988 and active duty from December 1990 
to September 1991, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  

The appellant requested a videoconference hearing in this 
case; however, she failed to appear for such a hearing 
scheduled on January 6, 2004.

The Board remanded the case for further development in June 
2004.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

REMAND

In its June 2004 remand, the Board instructed the RO to 
perform the following actions: (1) request additional 
relevant medical evidence from the appellant in support of 
her claim, (2) obtain the appellant's VA medical records 
developed since April 2002, (3) contact the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR, now 
known as the U.S. Army and Joint Services Records Research 
Center (JSRRC)) and ask them to provide any available 
information showing that the appellant's unit was present 
during a SCUD missile attack while on active duty, (4) 
prepare a report detailing the nature of any PTSD stressors 
which the RO determined were established by the record and 
(5) arrange for a VA psychiatric examination of the appellant 
to determine the nature and extent of any current psychiatric 
disorders.  

While it appears that the RO completed actions numbered 1, 3, 
4 and 5 of the above-referenced list, the appellant's post-
April 2002 VA medical records have not been associated with 
the claims file.  In regards to these medical records, the 
Board observes that it requested the RO make "as many 
requests as are necessary to obtain these records.  However, 
if it is determined that such records do not exist or that 
further attempts to obtain these records would be futile, 
then the RO may cease in its efforts to obtain the 
appellant's VA medical records.  All efforts to obtain these 
records should be fully documented, and the facility must 
provide a negative response if records are not available." 
See June 2004 remand, p. 4.  Although the appellant was 
afforded a VA psychiatric examination in May 2005, and the VA 
examiner appears to have had access to the appellant's post-
April 2002 VA medical records, the actual post-April 2002 
medical records are not associated with the claims file and 
there is no evidence indicating that the RO attempted to 
associate these records with the claims file. See May 2005 VA 
examination report, p. 1 ("Records show that [the appellant] 
was first seen in the mental health clinic here in April 2002 
and her last appointment was 04/25/04").  Therefore, another 
remand is required to assure compliance with the Board's June 
2004 order. See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding "that a remand by this Court or the Board confers on 
the appellant or other claimant, as a matter of law, a right 
to compliance with the remand orders").  

Accordingly, the case is REMANDED for the following action:

The appellant's VA medical records dated 
since April 2002 should be obtained.  The 
RO should make as many requests as are 
necessary to obtain these records.  
However, if it is determined that such 
records do not exist or that further 
attempts to obtain these records would be 
futile, then the RO may cease in its 
efforts to obtain the appellant's VA 
medical records.  All efforts to obtain 
these records should be fully documented, 
and the facility must provide a negative 
response if records are not available.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


